Citation Nr: 1541571	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  07-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2006 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

(The issues of entitlement to service connection for a right ankle disability, entitlement to service connection for a right eye disability, and entitlement to service connection for PTSD, entitlement to service connection for a right knee disability, entitlement to service connection for a right hip disability, and entitlement to service connection for a low back disability, on their merits, are the subject of another decision issued today.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  On September 21, 2011, the Board issued a decision denying the Veteran's request for entitlement to service connection for a right hip disorder, entitlement to service connection for a right knee disorder, and entitlement to service connection for a low back disorder.

2.  On October 24, 2013, the Board issued a decision denying the Veteran's request for entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Subsequent to the September 21, 2011, and October 24, 2013, decisions, the Board was advised that the Veteran had good cause for his failure to attend a previously scheduled Board hearing, and remanded for a videoconference hearing in a December 18, 2014, remand.


CONCLUSIONS OF LAW

1.  The September 21, 2011, Board decision addressing the issues of entitlement to service connection for a right hip disorder, entitlement to service connection for a right knee disorder, and entitlement to service connection for a low back disorder, is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

2.  The October 24, 2013, Board decision addressing the issue of entitlement to service connection for PTSD, is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  Adequate due process requires that a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  Indeed, the importance of responding to a request for a hearing is specifically recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

The Board notes, initially, the Veteran requested a hearing at his local VA office in his December 2009 substantive appeal.  He later clarified in a December 2009 correspondence that he was requesting either a Video Conference Hearing "VCH" or a Travel Board Hearing "TBH," whichever was the most expeditious.  In March 2011 VA received correspondence from the Veteran that he would attend the Video Conference hearing that had been scheduled for April 2011.  A May 20, 2011 Report of General Information stated that the Veteran contacted VA and "request[ed] the status of the appeal being rescheduled."  The Veteran further stated that while he was at the RO for the scheduled hearing the building was evacuated due to a fire alarm and his hearing was cancelled.  In the same Report of General Information, a VA employee recorded that "VACOLS reflected a rescheduling of the appeal, but [the VA employee was] unable to determine status."  Following this report, a Decision Review Officer's (DRO's) undated email provided evidence that the RO was confused about the rescheduling of the appeal.  Another report ends with a VA official asking for a letter with a rescheduled hearing date or at least a tentative date to be dispatched.  There is no evidence to establish that this was accomplished.  

In September 2011, a Board decision was issued which stated only that the Veteran "failed to report for a Board hearing in April 2011" but did not address whether the Veteran had shown good cause for his absence.  This Board decision denied the Veteran's claims for service connection for a right knee disorder, a low back disorder, and a right hip disorder; remanded the Veteran's claim for service connection for a right eye disorder, a right ankle disorder, and a right foot disorder; and reopened and remanded the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  Following this decision in October 2013, the Board denied the Veteran's now reopened claim for service connection for PTSD and again remanded his service connection claims for a right eye disorder, a right ankle disorder, and a right foot disorder.  The AMC then granted the Veteran's right foot disorder in a December 2013 rating decision.

As noted above, a basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person or by Video Conference.  As a result, in December 2014, the Board remanded all of the Veteran's pending claims, as well as those listed above, so that the Veteran could be provided a videoconference hearing.  That hearing was provided in April 2015 and the Veteran appeared for the hearing.  Therefore, the portions of the Board's September 2011 and October 2013 decisions that denied his claims for service connection for a right knee disorder, a low back disorder, a right hip disorder, and PTSD, will be vacated, and the claims will be re-adjudicated by the undersigned Veterans Law Judge, who conducted the hearing.

Accordingly, the September 2011 and October 2013 Board decisions addressing the issues of entitlement to service connection for a right hip disorder, entitlement to service connection for a right knee disorder, and entitlement to service connection for a low back disorder, and entitlement to service connection for PTSD are vacated with respect to those claims.


ORDER

The September 21, 2011, Board decision, with regard to the issues of entitlement to service connection for a right hip disorder, entitlement to service connection for a right knee disorder, and entitlement to service connection for a low back disorder, is vacated.

The October 24, 2013, Board decision, with regard to the issue of entitlement to service connection for PTSD, is vacated.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


